Citation Nr: 0505257	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1945; he died in March 2000.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for cause of the 
veteran's death.  In April 2001, the appellant's case file 
was transferred to the RO in St. Petersburg, Florida.

The Board remanded this case back to the RO in December 2003 
for further development.  After the case was remanded, the RO 
adequately followed the requirements of the remand.  Thus, 
this case is properly before the Board.

On February 14, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket.


FINDINGS OF FACT

1.  The veteran died in March 2000.  The cause of death was 
listed as coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for chronic anxiety and depressive 
psychoneurosis.

3.  The competent and most probative medical evidence of 
record shows that the veteran's service connected disability 
is not related to his cause of death.


CONCLUSIONS OF LAW

1.  No disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The claim for service connection for cause of death due 
to tobacco use in service is barred by law. 38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
	
The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the appellant with a copy of the appealed 
September 2000 rating decision, a September 2002 statement of 
the case (SOC), and a September 2004 supplemental statement 
of the case (SSOC) that discussed the pertinent evidence, and 
the laws and regulations related to a claim for service 
connection for cause of death.  These documents essentially 
notified the appellant of the evidence needed to prevail on 
her claim.

In addition, in VA letters dated in September 2001 and March 
2004, the RO notified the appellant of the evidence needed to 
substantiate her claim, and offered to assist her in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letters dated in September 
2001 and March 2004 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claims, the relative duties of VA and the claimant to obtain 
evidence, and affording claimant an opportunity to submit all 
pertinent evidence pertaining to the claims that the claimant 
might have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a September 2000 rating decision, the RO denied 
the service connection claim for cause of death.  The VCAA 
became effectual in November 2000.  In September 2001 and 
again in March 2004, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim on appeal, and clarified what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.

The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial.  
While the notice provided to the veteran in September 2001 
and March 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Moreover, after the case was remanded to the RO, 
the appellant was notified that she had an additional 60 days 
from the date of the March 2004 letter to submit or notify VA 
of additional records.  Thus, VA's duty to notify the veteran 
has been satisfied.  

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private medical records dated from January 2000 to 
March 2000, and private medical statements dated in June 2000 
and November 2000.  The appellant's representative noted in 
January 2005 that records showing treatment on the day of the 
veteran's death were not of record.  However, after this case 
was remanded to the RO, and the appellant was given an 
additional 60 days to notify VA of any relevant evidence, VA 
contacted the private physician named by the appellant in 
April 2004 requesting all records of treatment up until the 
veteran's death.  VA also notified the appellant and her 
representative of the request for the records, and that if 
the records were not received within 60 days, the claim would 
be considered based on the evidence of record.  Thus, VA made 
reasonable efforts to assist the appellant in this regard.  
Moreover, the Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical opinion in June 2004, which 
addressed the pertinent issues in this matter.  The 
appellant's representative argued in January 2005 that the 
June 2004 VA opinion is inadequate because the examiner was 
not familiar with the studies cited by the private physician.  
As discussed below, however, the VA examiner adequately 
addressed all the questions posed by the Board's remand, and 
provided justifications for his findings.  The fact that he 
was not aware of the studies submitted by the private 
physician does not make his opinion inadequate for purposes 
of resolving this claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim of service connection for cause 
of the veteran's death in June 2000.  In the December 2000 
notice of disagreement, she asserted that based on private 
medical evidence of record, the veteran's chronic anxiety 
caused an increased risk of coronary heart disease, which 
caused his death.  The appellant also contended on the 
November 2002 VA Form 9 that studies show that chronic 
anxiety may increase the risk for coronary artery disease by 
influencing unhealthy behaviors, such as smoking, which in 
turn contributes to coronary heart disease.  In sum, the 
appellant contends that the veteran's service-connected 
chronic anxiety and depressive psychoneurosis substantially 
contributed to his cause of death, entitling her to death 
benefits.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. 
§ 3.300 (b); see also 38 U.S.C.A. § 1103(a).

The record shows that in August 1946, the veteran was 
service-connected for psychoneurosis, mixed type, secondary 
to cerebral concussion and abdominal concussion, and awarded 
staged ratings of 30 and 50 percent.  In October 1951, the RO 
changed the named service-connected disability to 
psychoneurosis, anxiety state and decreased the rating to 10 
percent; and in April 1983, the named  
service-connected disability was changed to chronic anxiety 
and depressive psychoneurosis and increased to 30 percent. 

A February 18, 2000 private radiology report shows the heart 
size in the upper limits of normal, with no infiltrate, 
effusion, mass, or congestive heart failure.  A February 21, 
2000 echocardiagram shows a normal left ventricular size and 
contractile function with baseline tachycardia, aortic 
sclerosis, mitral annular calcification with mild 
regurgitation, and trace tricuspid regurgitation.  Hypoxemia 
and tachycardia also were indicated.  Radiology reports dated 
in February 22, and 23, 2000 show mild congestive heart 
failure and venous hypertension.  A February 25, 2000 
radiology reports show a normal left ventricular cavity size 
and perfusion of tracer throughout the left ventricular 
myocardium, and a normal heart/lung ratio.  A February 25, 
2000 stress test shows negative IV adenosine stress test and 
no chest discomfort or arrhythmias.  Abnormal 
electrocardiograms with sinus tachycardia and considerations 
of hyperkalemia and acute myocardial infarction were reported 
in February 2000 and March 2000.  

The death certificate shows the veteran died in March 2000 of 
coronary artery disease.

The private physician (Dr. V), who apparently treated the 
veteran up to his death, submitted a June 2000 letter, in 
which he found that the veteran's anxiety disorder 
contributed to his death.  Specifically, he stated that the 
veteran's anxiety condition led to his smoking and 
hypertension, which in turn exacerbated the coronary artery 
disease.

Dr. V submitted another letter in November 2000, in which he 
referenced his previous letter and cited studies conducted by 
Duke University in the Annals of Behavorial Medicine in 1999 
showing that smoking is prevalent in veterans with post 
traumatic stress disorder (PTSD).  He asserted that it is 
well known that PTSD is predominantly an anxiety-based 
disorder.  Dr. V also noted that the veteran suffered from 
high blood pressure and that the Journal of Psychosomatic 
Medicine in January 1999 showed that anxiety was 
independently associated with an increased risk for high 
blood pressure.  He stated that it is well known that 
hypertension causes coronary artery disease.  He cited 
another article in the Annals of Behavioral Medicine in 
Spring 1998, which shows that "chronic anxiety may increase 
the risk of coronary heart disease by (a) influencing health 
behaviors (e.g. smoking); (b) promoting atherogensis (e.g. 
via increased risk of hypertension); (c) triggering fatal 
coronary events, either through arrhythmia, plaque rupture, 
coronary vasospasm, or thrombosis.  Electrophysiologic 
evidence is particularly compelling: anxiety appears to be 
associated with abnormal cardiac autonomic control, which may 
indicate increased risk of fatal ventricular arrhythmias."  
Last, he cited the Journal of the American Medical 
Association, which included a 1983 study at the University of 
Alabama showing anxiety level of middle aged men is 
predictive of later incidence of hypertension.  The physician 
found that this would seem to indicate that anxiety is at 
least causally related to coronary artery disease.

A June 2004 VA examination report shows that the examiner 
reviewed the claims file and found that "it is not as likely 
as not that the veteran's fatal coronary artery disease was 
due to the service connected psychiatric disorder."  The 
reasons given for this opinion included the following:  

First, the examiner stated that to this day, it has not been 
scientifically proven that anxiety disorder is the cause of 
coronary artery disease.  He noted that coronary artery 
disease is a major cause of death afflicting as many, or even 
more people, who do not have psychiatric disorders.  He found 
that the veteran's record did not offer information to lead 
to a definite conclusion in the cause/effect relationship in 
this particular case.  But he found that it was not as likely 
as not that the fatal coronary artery disease was due to the 
service connected generalized anxiety disorder.  

Second, he found that it is less likely as not that 
generalized anxiety disorder causes addiction to tobacco 
products.  He noted that it is widely accepted that anxiety 
disorders can aggravate addictive habits, and that 
generalized anxiety disorder could, in certain people, 
aggravate smoking habits.  He stated, however, that to this 
day, it has not been proven scientifically that generalized 
anxiety disorder is the cause of addictive disorders.  
Moreover, he noted that the record does not offer historical 
evidence on the beginning and the evolution of the veteran's 
smoking habit.  He determined, therefore, that it would be 
speculative to assume whether or not the generalized anxiety 
disorder of this particular veteran affected his tobacco use.  
He did acknowledge that the use of tobacco products has been 
proven to be an aggravating factor to the illness of the 
coronary artery disease.

The VA examiner noted Dr. V's assertion that smoking tobacco 
was caused by the veteran's anxiety disorder.  While the 
examiner agreed that it is widely accepted that anxiety is an 
aggravating factor in coronary artery disease, and that 
anxiety could aggravate smoking habits, he stated that he was 
not familiar with the studies referred to by Dr. V.  He also 
stated that it would be speculative to make a statement 
supporting or refuting the cause/effect relationship between 
the veteran's anxiety and his coronary artery disease in this 
particular case on the basis of these studies.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  

The evidence does not show that the veteran's service 
connected chronic anxiety and depressive psychoneurosis 
caused or substantially contributed to the veteran's coronary 
artery disease.  As the June 2004 VA examiner stated, it has 
not been scientifically proven that anxiety disorder is the 
cause of coronary artery disease.  He noted that although it 
is widely accepted that anxiety is an aggravating factor in 
coronary artery disease, many people suffer from coronary 
artery disease, who do not have psychiatric disorders.  
Although he found that in this particular case, the veteran's 
record did not offer information to lead to a definite 
conclusion in the cause/effect relationship between coronary 
artery disease and generalized anxiety disorder, he 
determined that it was not as likely as not that the fatal 
coronary artery disease was due to the service-connected 
generalized anxiety disorder.  

The Board notes Dr. V's arguments that the veteran's anxiety 
disorder contributed to his death, and the various studies he 
cited to support his position showing that chronic anxiety 
disorders can increase the risks of smoking and coronary 
artery disease.  For a service-connected disability to 
constitute a contributory cause of death, however, it must be 
shown that it contributed substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
studies cited by Dr. VA were not based on the veteran's 
particular case, and raise only a possibility of a 
relationship between the veteran's chronic anxiety and 
depressive psychoneurosis and his coronary artery disease.  
The CAVC has held that this is not enough to warrant service 
connection for cause of death.  See Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

The evidence also does not show that the veteran's service-
connected disability caused his tobacco use, which caused his 
coronary artery disease.  The VA examiner found that although 
it is widely accepted that anxiety disorders can aggravate 
addictive habits, it is less likely as not that generalized 
anxiety disorder is the cause of addiction to tobacco 
products.  Moreover, he found that it would be speculative to 
assume whether or not the generalized anxiety disorder of 
this particular veteran affected his tobacco use, as there is 
no historical evidence provided in the veteran's record to 
elucidate the beginning and the evolution of his smoking 
habit.  The Board notes that the studies cited by Dr. V 
support his claim that chronic anxiety increased the risk of 
smoking, which in turn increased the risk of coronary artery 
disease.  As noted, however, because these studies were not 
based on the veteran's particular history, and raise only a 
possibility of a relationship between the veteran's chronic 
anxiety, tobacco use, and coronary artery disease, this is 
not enough to entitle the appellant to service connection for 
cause of the veteran's death.  See Utendahl v. Derwinski, 1 
Vet. App. at 531.  

Moreover, even if it were shown that the veteran's service-
connected chronic anxiety caused his tobacco use in service, 
which in turn, substantially contributed to his death, there 
still would be no valid claim of service connection.  VA 
regulations provide that for claims received by VA after June 
9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products in service.  38 C.F.R. § 3.300(a).  As the 
appellant's claim was received after June 9, 1998 (June 
2000), a finding of service connection for cause of death 
based on tobacco use would be barred by law.    

The Board notes that the representative argued in September 
2004 that Dr. V's opinion is more probative than that of the 
VA examiner because it is based on extensive treatment 
history with the veteran during his lifetime.  The CAVC, 
however, has rejected the notion that a physician's opinion 
should be considered more probative just because there is a 
treatment history with the veteran.  See Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993).

Thus, the Board finds that the preponderance of the evidence 
shows that the veteran's coronary artery disease was not 
caused by any service-connected disability, and the claim of 
service connection for cause of the veteran's death is 
denied.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine, but it does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death is 
denied.




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


